IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                December 13, 2000 Session

               STATE OF TENNESSEE v. ROBERT LEE PATTEE

                 Direct Appeal from the Criminal Court for Sumner County
                          No. 239-1999    Jane Wheatcraft, Judge



                     No. M2000-00257-CCA-R3-CD - Filed May 3, 2001



JOSEPH M. TIPTON, J., concurring.

        I concur in the result reached and most of the reasoning in the majority opinion. However,
I believe that the evidence was sufficient to warrant the jury being instructed regarding voluntary
manslaughter. I agree, though, that the failure to instruct the jury was harmless.



                                                     ___________________________________
                                                     JOSEPH M. TIPTON, JUDGE